The following is an examiner’s statement of reasons for allowance: In addition to that noted in applicants’ response, the Examiner makes the following comments.  In the Hupfield reference note that there is no teaching of an endblocker having triorganosilyl groups, the claimed component C).  See column 5, lines 50 to 60, which show –OX terminal groups.  The Examiner also notes that column 2, lines 13 to 29, indicate that the acid is converted to a carboxylate salt and that the method does not require filtration or heat to decompose the salt.  This indicates a residual acid level, as now defined by the claims to include both carboxylic acid and carboxylate salt, greater than claimed. Thus in addition to that noted in applicants’ response the Examiner draws attention to this distinction as well.  For the Henning reference the Examiner draws attention to the teachings in column 6, line 52, through column 7, line 20, which teaches different order of addition for the required components.  This never teaches or suggests a step in which each of A) to C) are admixed, followed by the addition of D) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Mgm
4/13/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765